Exhibit 10.1

 

CONFIDENTIAL

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”), dated as of January 14, 2008, (the
“Execution Date”), is made by and among On Assignment, Inc. (the “Company”) and
Shawn Mohr (“Mohr”).

 

WHEREAS, the Company and Mohr are parties to that certain Senior Executive
Agreement, dated April 14, 2004, which sets forth the terms of Mohr’s employment
with the Company (the “Employment Agreement”);

 

WHEREAS, the Company has granted to Mohr certain restricted stock units (“RSUs”)
under RSU agreements dated August 3, 2005, May 22, 2006 and August 1, 2006
(together, the “RSU Agreements”) pursuant to the Company’s Restated 1987 Stock
Option Plan (as Amended and Restated through April 17, 2007) (the “Plan”);

 

WHEREAS the Company has granted to Mohr certain options to purchase Company
common stock (“Options”) under stock option agreements dated April 7, 1997,
January 13, 2004, April 14, 2004 and under two additional stock option
agreements, each dated August 9, 2004 (together, the “Option Agreements”)
pursuant to the Plan, as described in further detail on Exhibit C hereto;

 

WHEREAS, the Company and Mohr wish to convert certain of the Options into
cash-settled stock appreciation rights;

 

WHEREAS, the Company maintains a 2007 Executive Incentive Plan applicable to
Mohr (as described in Exhibit A to the Company’s Compensation Committee Meeting
Minutes, dated March 23, 2007) (the “Bonus Plan”);

 

WHEREAS, Mohr and the Company have mutually determined to provide for the
termination of Mohr’s employment with the Company, on the terms and conditions
set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and Mohr (collectively, the “Parties”) hereby
agree as follows:

 

1              Termination of Employment and Agreements.

 


(A)           TERMINATION AND RESIGNATION OF POSITIONS.   EFFECTIVE AS OF 
5:00 P.M. (PST) ON DECEMBER 31, 2007 (THE “TERMINATION DATE”), MOHR’S EMPLOYMENT
WITH THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES SHALL TERMINATE AND MOHR
SHALL CEASE TO BE AN EMPLOYEE OF ANY AND ALL OF THE FOREGOING.  IN ADDITION,
EFFECTIVE AS OF THE TERMINATION DATE, (I) MOHR HEREBY RESIGNS ANY AND ALL
OFFICES AND DIRECTORSHIPS HE MAY HOLD WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES, (II) THE EMPLOYMENT AGREEMENT IS TERMINATED AND OF
NO FURTHER FORCE OR EFFECT, PROVIDED, THAT SECTIONS 2 - 7 OF THE EMPLOYMENT
AGREEMENT SHALL SURVIVE THE PRECEDING TERMINATIONS, AND (III) THE BONUS PLAN IS
TERMINATED AND OF NO FURTHER FORCE OR EFFECT.


 

--------------------------------------------------------------------------------


 


(B)           TERMINATION OF RSUS.  MOHR HEREBY ACKNOWLEDGES AND AGREES THAT, AS
OF THE TERMINATION DATE, (I) MOHR HAS BEEN GRANTED A TOTAL OF 75,061 RSUS UNDER
THE RSU AGREEMENTS; (II) A TOTAL OF 35,349 OF SUCH RSUS HAVE VESTED AND THE
SHARES UNDERLYING SUCH VESTED RSUS HAVE EITHER BEEN DELIVERED TO MOHR OR
WITHHELD TO SATISFY TAXES OR OTHER OBLIGATIONS OWED BY MOHR; (III) THE REMAINING
39,712 UNVESTED RSUS SO GRANTED ARE HEREBY FORFEITED AND TERMINATED; (IV) THE
COMPANY HAS NO FURTHER OBLIGATION UNDER OR IN CONNECTION WITH ANY OF THE RSUS OR
RSU AGREEMENTS; AND (V) THE RSU AGREEMENTS ARE TERMINATED AND OF NO FURTHER
FORCE OR EFFECT.


 


(C)           TERMINATION OF OPTIONS; CONVERSION TO STOCK APPRECIATION RIGHTS. 
MOHR HEREBY ACKNOWLEDGES AND AGREES THAT (I) AS OF THE TERMINATION DATE, MOHR
HAS BEEN GRANTED A TOTAL OF 318,000 OPTIONS UNDER THE OPTION AGREEMENTS, OF
WHICH (A) 8,000 OPTIONS HAVE BEEN PREVIOUSLY CANCELED, (B) 271,316 OPTIONS HAVE
VESTED AND BECOME EXERCISABLE, (C) 38,684 OPTIONS REMAIN UNVESTED AND
UNEXERCISABLE, (D) 74,120 OPTIONS HAVE BEEN EXERCISED, AND (E) 197,196 OPTIONS
WOULD, ABSENT THIS SECTION 1(C), REMAIN VESTED AND EXERCISABLE IMMEDIATELY
FOLLOWING THE TERMINATION DATE (THE OPTIONS DESCRIBED IN THIS
SECTION 2(C)(I)(E), AS DETAILED ON EXHIBIT C HERETO, THE “CURRENTLY EXERCISABLE
OPTIONS”); (II) MOHR HAS NOT AND WILL NOT EXERCISE ANY PREVIOUSLY UNEXERCISED
OPTIONS AT ANY TIME ON OR AFTER THE TERMINATION DATE, INCLUDING WITHOUT
LIMITATION, ANY OF THE CURRENTLY EXERCISABLE OPTIONS; (III) ON OR AS SOON AS
PRACTICABLE AFTER THE EXECUTION DATE, THE CURRENTLY EXERCISABLE OPTIONS WILL BE
CONVERTED INTO AN EQUIVALENT NUMBER OF FULLY VESTED AND EXERCISABLE,
CASH-SETTLED STOCK APPRECIATION RIGHTS (“SARS”) AT THE SAME EXERCISE PRICE AND
OTHERWISE ON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS THOSE APPLICABLE TO
THE CURRENTLY EXERCISABLE OPTIONS SO CONVERTED INTO SARS, AS PROVIDED IN THE SAR
AGREEMENTS IN THE FORM ATTACHED HERETO AS EXHIBIT B (THE “SAR AGREEMENTS”);
(IV) MOHR WILL COOPERATE WITH THE COMPANY AND TAKE ALL ACTIONS NECESSARY OR
DESIRABLE TO CONVERT THE CURRENTLY EXERCISABLE OPTIONS INTO SARS, INCLUDING
WITHOUT LIMITATION, ENTERING INTO SAR AGREEMENTS WITH THE COMPANY; AND (V) THE
OPTIONS AND THE OPTION AGREEMENTS ARE HEREBY TERMINATED AND OF NO FURTHER FORCE
OR EFFECT.  MOHR FURTHER ACKNOWLEDGES AND AGREES THAT, UPON CONVERSION OF THE
CURRENTLY EXERCISABLE OPTIONS INTO SARS, THE COMPANY SHALL HAVE NO FURTHER
OBLIGATIONS, AND MOHR SHALL HAVE NO FURTHER RIGHTS, UNDER OR IN CONNECTION WITH
ANY OF THE OPTIONS OR OPTION AGREEMENTS.


 

2              Accrued Obligations; Severance Payments; Exclusivity; Return of
Property.

 


(A)           ACCRUED OBLIGATIONS.  ON OR AS SOON AS PRACTICABLE AFTER THE
TERMINATION DATE, THE COMPANY SHALL (I) PAY TO MOHR ALL UNPAID SALARY AND
VACATION ACCRUED BUT NOT PAID THROUGH THE TERMINATION DATE, AND (II) REIMBURSE
TO MOHR ALL OUTSTANDING REIMBURSABLE EXPENSES INCURRED BY MOHR AND SUBMITTED TO
THE COMPANY PRIOR TO THE TERMINATION DATE IN ACCORDANCE WITH THE COMPANY’S
POLICIES AND PRACTICES, TO THE EXTENT NOT REIMBURSED PRIOR TO THE TERMINATION
DATE.

 


(B)           SEVERANCE.  IN CONSIDERATION OF MOHR’S EXECUTION AND
NON-REVOCATION OF THE RELEASE (AS DEFINED BELOW) AND IN FURTHER CONSIDERATION OF
MOHR’S AGREEMENT TO COMPLY WITH THE ADDITIONAL COVENANTS (AS DEFINED BELOW),
SUBJECT TO SECTION 6 BELOW, THE COMPANY SHALL PAY TO MOHR (THE “SEVERANCE
PAYMENTS”):


 

(I)            MOHR’S BASE SALARY AT THE RATE IN EFFECT AS OF THE TERMINATION
DATE ($288,750 PER YEAR) FOR A PERIOD OF ONE YEAR FROM AND AFTER THE TERMINATION
DATE, IN SATISFACTION OF THE SALARY CONTINUATION OBLIGATIONS CONTAINED IN
SECTION 1(C)(III)(A) OF THE EMPLOYMENT AGREEMENT, PAYABLE IN SUBSTANTIALLY EQUAL
INSTALLMENTS ON THE COMPANY’S GENERALLY APPLICABLE 2008 PAYROLL DATES;

 

--------------------------------------------------------------------------------


 

(II)           A LUMP-SUM PAYMENT OF $57,750, PAYABLE NO LATER THAN MARCH 31,
2008 IN LIEU OF ANY BONUS THAT MAY HAVE BECOME PAYABLE UNDER THE BONUS PLAN
ABSENT MOHR’S TERMINATION OF EMPLOYMENT;

 

(III)          A LUMP-SUM PAYMENT OF $15,348.93 IN LIEU OF THE CONTINUATION
HEALTHCARE INSURANCE BENEFITS DESCRIBED IN SECTION 1(C)(III)(A) OF THE
EMPLOYMENT AGREEMENT, PAYABLE NO LATER THAN MARCH 31, 2008; AND

 

(IV)          $231,000 PAYABLE IN SUBSTANTIALLY EQUAL INSTALLMENTS ON THE
COMPANY’S GENERALLY APPLICABLE 2009 PAYROLL DATES, IN ANY EVENT, PAYABLE IN FULL
DURING CALENDAR YEAR 2009 ONLY.

 

NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL MAKE NO SEVERANCE PAYMENTS TO
MOHR PRIOR TO THE EXPIRATION OF ANY REVOCATION PERIOD APPLICABLE UNDER THE
RELEASE AND, TO THE EXTENT THAT ANY SEVERANCE PAYMENT WOULD OTHERWISE HAVE BEEN
PAID PRIOR TO SUCH EXPIRATION, SUCH SEVERANCE PAYMENT SHALL BE PAID AS SOON AS
PRACTICABLE FOLLOWING THE EXPIRATION OF SUCH REVOCATION PERIOD, BUT IN NO EVENT
MORE THAN FIFTEEN (15) DAYS AFTER SUCH EXPIRATION (PROVIDED THAT MOHR HAS NOT
REVOKED THE RELEASE).  THE COMPANY’S OBLIGATION TO CONTINUE TO PROVIDE MOHR WITH
SEVERANCE PAYMENTS DESCRIBED IN SECTIONS 2(B)(I) AND 2(B)(IV) ABOVE SHALL CEASE
IF MOHR FURNISHES SERVICES TO A THIRD PARTY AS A SENIOR EXECUTIVE.  MOHR SHALL
BE UNDER NO OBLIGATION TO SEEK OR ACCEPT ANY EMPLOYMENT DURING THE SEVERANCE
PERIOD.  MOHR HAS NOT, AS OF THE EXECUTION DATE, ENTERED INTO ANY ARRANGEMENT TO
FURNISH SUCH SERVICES AND AGREES TO PROVIDE COMPANY WITH TIMELY NOTICE OF HIS
ACCEPTANCE OF ANY ENGAGEMENT TO FURNISH SERVICES TO A THIRD PARTY AS A SENIOR
EXECUTIVE.

 


(C)           EXCLUSIVITY OF BENEFITS.  EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 2 OF THIS AGREEMENT, MOHR SHALL NOT BE ENTITLED TO ANY ADDITIONAL
PAYMENTS OR BENEFITS IN CONNECTION WITH HIS EMPLOYMENT OR THE TERMINATION
THEREOF OR UNDER OR IN CONNECTION WITH ANY CONTRACT, AGREEMENT OR UNDERSTANDING
BETWEEN MOHR AND THE COMPANY.  ALL EMPLOYEE BENEFITS, INCLUDING WITHOUT
LIMITATION, ANY MEDICAL, DENTAL, LIFE INSURANCE, DISABILITY INSURANCE AND OTHER
BENEFITS PROVIDED OR FUNDED IN WHOLE OR IN PART BY THE COMPANY SHALL CEASE AS OF
THE TERMINATION DATE.


 


(D)           RETURN OF PROPERTY.  BY SIGNING THIS AGREEMENT, MOHR REPRESENTS
THAT HE HAS RETURNED TO THE COMPANY ALL PROPERTY OF THE COMPANY, INCLUDING
WITHOUT LIMITATION, ORIGINAL VERSIONS AND/OR COPIES OF DOCUMENTS, SPREADSHEETS,
PRESENTATIONS OR OTHER MATERIALS, IN ANY MEDIA OR FORMAT, REPRESENTING COMPANY
PROPRIETARY INFORMATION AND/OR RECORDS, AS THOSE TERMS ARE DEFINED IN THE
EMPLOYMENT AGREEMENT, ALL KEYS, ACCESS CARDS, CREDIT CARDS, CALLING CARDS,
COMPUTER HARDWARE AND SOFTWARE, CELLULAR PHONES AND OTHER MOBILE COMMUNICATIONS
DEVICES.  MOHR REPRESENTS THAT THE INVENTORY ATTACHED HERETO AS EXHIBIT E (THE
“OFFICE INVENTORY”) SETS FORTH THE COMPLETE AND COMPREHENSIVE LIST OF ALL FILES,
DOCUMENTS, BOOKS, EQUIPMENT, OTHER TANGIBLE ITEMS OR MATERIALS, IN ANY AND ALL
MEDIA RETAINED BY MOHR FROM HIS COMPANY OFFICE AND FURTHER WARRANTS THAT SUCH
OFFICE INVENTORY IS COMPRISED SOLELY OF MOHR’S PERSONAL ITEMS MOHR HAS NOT
REMOVED ANY COMPANY PROPRIETARY INFORMATION AND/OR RECORDS.   THE COMPANY AGREES
TO FURNISH MOHR, FOR HIS OWN USE, A BLACKBERRY COMMUNICATION DEVICE.   MOHR
UNDERSTANDS AND ACKNOWLEDGES THAT COMPANY MAINTAINS NO SERVICE CONTRACTS
ASSOCIATED WITH THE BLACKBERRY.  IT WILL BE MOHR’S SOLE RESPONSIBILITY, AT
MOHR’S SOLE COST AND EXPENSE, TO ARRANGE FOR ANY SERVICE CONTRACTS HE DEEMS
NECESSARY FOR CONTINUED USE OF THE BLACKBERRY.

 

--------------------------------------------------------------------------------


 

3              Release of Claims.  Mohr agrees that, as a condition to Mohr’s
right to receive the Severance Payments, within the timeframe specified in the
release of claims attached hereto as Exhibit A (the “Release”), but in any event
not prior to the Termination Date, Mohr shall execute, deliver to the Company
and not revoke the Release.

 

4              Covenants.

 


(A)           EXISTING COVENANTS.  MOHR HEREBY ACKNOWLEDGES AND AGREES THAT HE
IS BOUND BY CERTAIN RESTRICTIVE COVENANTS SET FORTH IN THE SECTIONS 2 AND 3 OF
THE EMPLOYMENT AGREEMENT (THE “EXISTING COVENANTS”) AND THAT NOTHING CONTAINED
HEREIN SHALL ALTER MOHR’S OBLIGATIONS UNDER THE EXISTING COVENANTS, WHICH
OBLIGATIONS SHALL SURVIVE MOHR’S TERMINATION OF EMPLOYMENT.


 


(B)           ADDITIONAL COVENANTS.  IN ADDITION TO THE EXISTING COVENANTS, IN
CONSIDERATION OF THE SEVERANCE PAYMENTS CONTAINED HEREIN, MOHR FURTHER AGREES
THAT MOHR WILL NOT USE TRADE SECRETS OR OTHER PROPRIETARY INFORMATION OR RECORDS
(AS DEFINED IN THE EMPLOYMENT AGREEMENT) TO: (I) DIRECTLY OR INDIRECTLY, THROUGH
ANOTHER PERSON OR ENTITY, DIVERT, TAKE AWAY, ATTEMPT TO DIVERT OR TAKE AWAY,
CALL ON OR SOLICIT ANY BUSINESS FROM ANY OF THE SUPPLIERS, LICENSEES, CLIENTS,
CUSTOMERS OR PROSPECTIVE CUSTOMERS OF THE COMPANY OR ITS SUBSIDIARIES OR
AFFILIATES; AND/OR (II) ****DIRECTLY OR INDIRECTLY, THROUGH ANOTHER PERSON OR
ENTITY, INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES, INCLUDING WITHOUT LIMITATION, THE EMPLOYEES NAMED ON
EXHIBIT D TO THIS AGREEMENT, TO LEAVE THE EMPLOY OF THE COMPANY, OR IN ANY WAY
UNLAWFULLY INTERFERE WITH THE EMPLOYMENT RELATIONSHIP BETWEEN THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR AFFILIATES AND ANY EMPLOYEE THEREOF.  FOR THE PURPOSES OF
THIS PROVISION, “PROSPECTIVE CUSTOMER” MEANS ANY PERSON OR ENTITY WHOM THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES HAS ACTUALLY ENGAGED IN
DISCUSSIONS WITH TO BECOME A CLIENT OR CUSTOMER AT ANY TIME DURING THE TWO
(2)-YEAR PERIOD PRECEDING THE TERMINATION DATE (THE “ADDITIONAL COVENANTS” AND,
TOGETHER WITH THE EXISTING COVENANTS, THE “COVENANTS”) ****.


 

5              Non-Disparagement.  Mohr agrees that he will not make any
statement, publicly or privately, to any individual or entity, including,
without limitation, clients, customers, employees, financial or credit
institutions or news agencies, in any case, which could reasonably be expected
to disparage, defame, libel or slander the Company, any of its affiliates or any
of their respective employees, officers or directors.   Company agrees that it
will not make or issue any statement to any individual or entity, including,
without limitation, clients, customers, employees, prospective employers or news
agencies, in any case, which could reasonably be expected to disparage, defame,
libel or slander Mohr.  In accordance with Company policy, if requested by a
potential new employer or other party validating Mohr’s past employment, Company
will confirm Mohr’s dates of employment and title at the time of Mohr’s
termination.

 

6              Breach of Covenants.  Mohr acknowledges and agrees that a breach
by Mohr of any of the covenants or restrictions contained, reaffirmed or
referenced herein, including without limitation the Covenants, will cause
irreparable damage to the Company, the exact amount of which will be difficult
to ascertain, and that the remedies at law for any such breach will be
inadequate.  Accordingly, Mohr agrees that if he breaches or attempts to breach
any of the foregoing, the Company shall be entitled to temporary or permanent
injunctive relief with respect to any such breach or attempted breach (in
addition to any other remedies, at law or in equity, as may be available to the
Company), without posting bond or other security.  If the Company is required to
enforce any of its rights hereunder, Mohr agrees to reimburse the Company for
all reasonable costs and expenses, including reasonable attorneys’

 

--------------------------------------------------------------------------------


 

fees, incurred by the Company in connection with such enforcement.  In addition,
if the Company reasonably determines that Mohr has breached any such restriction
or covenant (including without limitation, the Covenants), Mohr hereby agrees
and acknowledges that he shall forfeit any and all rights to any then-unpaid
Severance Payments and, to the greatest extent permitted under applicable law,
Mohr agrees to immediately repay to the Company all Severance Payments
previously paid to Mohr.  Notwithstanding the foregoing, Company’s obligation to
Mohr for Severance Payments pursuant to Section 2(b)(i) above shall cease only
if Mohr is found by a court of law to be in material violation of the provisions
of Section 2 or 3 of the Employment Agreement.

 

7              Intentionally omitted.

 

8              Notices.

 

Any notice to be given hereunder shall be deemed sufficient if addressed in
writing and delivered  by certified or registered mail to the addresses listed
below:

 

If to the Company:

 

On Assignment, Inc.

26651 West Agoura Road

Calabasas, CA 91302

Attn:  General Counsel

 

If to Mohr, to the most recent address on file with the Company’s Human
Resources Department; or to such other address as either Party shall have
furnished to the other in writing in accordance herewith.  Notice and
communications shall be effective when actually received by the addressee.

 

9              Severability.  If any term, provision, covenant or condition of
this Agreement is held by a court of competent jurisdiction to exceed the
limitations permitted by applicable law, as determined by such court in such
action, then the provisions will be deemed reformed to apply to the maximum
limitations permitted by applicable law and the Parties hereby expressly
acknowledge their desire that in such event such action be taken. 
Notwithstanding the foregoing, the Parties further agree that if any term,
provision, covenant or condition of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the provisions shall remain in full force and effect and in no way shall be
affected, impaired or invalidated.

 

10            Entire Agreement; Amendment.  This Agreement, together with the
Release and The SAR Agreements, the surviving provisions of the Employment
Agreement (as provided above), and the Indemnification Agreement between Mohr
and Company dated January 25, 2007, represent the entire agreement and
understanding among the Parties concerning Mohr’s separation from the Company
and, except as expressly set forth herein, supersedes and replaces any and all
prior agreements and understandings concerning Mohr’s relationship with the
Company and his compensation from the Company (including, without limitation,
the Employment Agreement, the RSU Agreements, the Option Agreements, the Bonus
Plan, the Letter Agreement between the Company and Mohr, dated September 15,
2005 and the Change in Control Severance Plan).  This Agreement may only be
amended by a writing signed by both Mohr and a duly authorized officer of the
Company.

 

--------------------------------------------------------------------------------


 

11            Governing Law.  This Agreement shall be governed by the laws of
the State of California without regard to its conflict of laws rules.

 

12            Cooperation With the Company.  Within the confines of the law and
to the extent such action does not unreasonably interfere with Mohr’s
obligations to any future employer or expose Mohr to any potential liability for
which he is not indemnified by Company pursuant to the Indemnification Agreement
dated January 25, 2007, Mohr shall reasonably cooperate with the Company in its
defense of, or other participation in, any administrative, judicial or other
proceeding arising from any charge, complaint or other action which has been or
may be filed and which relates to Mohr’s employment with or duties and
responsibilities to the Company and, at Company’s request, sign any documents
for which his signature may be reasonably required in connection with his
employment with the Company.

 

13            Section 409A of the Code.  The Severance Payments described in
Sections 2(b)(i), (ii) and (iii) of this Agreement are intended to be exempt
from the application of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), by virtue of their compliance with the “involuntary
separation pay” exemption provided under Treas. Reg.
Section 1.409A-1(b)(9)(iii).  The Severance Payments described in
Section 2(b)(iv) of this Agreement are intended to comply with the permissible
“time or fixed schedule” payment timing described in Treas. Reg.
Section 1.409A-3(a)(4).  The conversion of Currently Exercisable Options into
SARs described in Section 1(c) of this Agreement is intended not to constitute a
“modification” or “extension” of a stock right (within the meaning of
Section 409A).  Accordingly, all amounts payable under or in connection with
this Agreement are intended either to be exempt from or compliant with
Section 409A.  If, however, at any time the Company determines that any payment
under this Agreement or any SAR Agreement may be or become subject to the
application of taxes under Section 409A, the Company shall have the right, in
its sole discretion, to adopt such amendments to this Agreement and/or the SAR
Agreements or take such other actions (including amendments and actions with
retroactive effect) as the Company determines are necessary or appropriate to
(a) exempt the payments provided hereunder and/or under the SAR Agreements from
Section 409A and/or preserve the intended tax treatment of such payments, or
(b) comply with the requirements of Section 409A and related Department of
Treasury guidance.

 

14            Withholding.  The Company shall withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

15            Acknowledgement.  Mohr acknowledges that the Severance Payments
are consideration for Mohr’s promises and covenants contained and affirmed in
this Agreement, and that such consideration is above and beyond any compensation
to which he is entitled from the Company in connection with his employment or
the termination thereof, or under any contract or law.

 

16            Confidentiality. Mohr  will not, directly or indirectly, provide
to any person or entity any information that concerns or relates to the
negotiation of or circumstances leading to the execution of this Agreement or to
the terms and conditions hereof, provided that Mohr may make disclosure of the
foregoing: (a) to the extent that such disclosure is specifically required by
law or legal process or as authorized in writing by the Company; (b) to his tax
advisor(s) or accountant(s) as may be necessary for the preparation of tax
returns or other reports required by law; (c) to his attorney(s); and/or (d) to
members of his immediate family, provided, that prior to disclosing any such
information (except

 

--------------------------------------------------------------------------------


 

disclosures required by law or legal process or as authorized in writing), Mohr
will inform the recipients that they are bound by the limitations of this
Section 16.  Additionally, Mohr will make any new employer or prospective
employer (or other business entity to which Mohr seeks to furnish professional
services) aware of the promises and covenants contained and affirmed herein, and
provide a copy of the Agreement to any new employer or other business entity.

 

17            No Admissions. By entering into this Agreement, no Party hereto is
admitting any liability or wrongdoing whatsoever, nor does this Agreement
constitute an admission of any fact, claim or allegation.  This Agreement in no
way implies the truth of any claim or allegation.  Furthermore, this Agreement
shall not be construed as an admission that any Party violated any order, law,
statute, duty, contract, legal duty or obligation.

 

18            Voluntary Execution of Agreement.  Mohr acknowledges and agrees
that he is executing this Agreement and the Release voluntarily and without any
duress or undue influence on the part or behalf of the Company, with the full
intent of releasing all Claims (as defined in the Release).  Mohr further
acknowledges and agrees that:

 


(A)           HE HAS READ THIS AGREEMENT AND THE RELEASE AND HAS BEEN PROVIDED
THE OPPORTUNITY TO CONSIDER THIS AGREEMENT FOR A PERIOD OF NOT LESS THAN
TWENTY-ONE DAYS;


 


(B)           HE HAS BEEN REPRESENTED IN THE PREPARATION, NEGOTIATION AND
EXECUTION OF THIS AGREEMENT AND THE RELEASE BY LEGAL COUNSEL OF HIS OWN CHOICE
OR HE HAS VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;


 


(C)           HE UNDERSTANDS THE TERMS AND CONSEQUENCES OF THIS AGREEMENT AND
THE RELEASE, AND HAS NOT RELIED ON ANY REPRESENTATIONS OR STATEMENTS MADE BY
ANYONE WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT; AND


 


(D)           HE IS FULLY AWARE OF THE LEGAL AND BINDING EFFECT OF THIS
AGREEMENT AND THE RELEASE.


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

 

COMPANY:

On Assignment, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

Angela Kolarek

 

Title:

Vice President of Human Resources

 

 

 

 

MOHR:

 

 

Shawn Mohr

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby release and forever discharge the
“Releasees” hereunder, consisting of On Assignment, Inc., a Delaware corporation
(the “Company”), and each of its partners, associates, affiliates, subsidiaries,
successors, heirs, assigns, agents, directors, officers, employees,
shareholders, representatives, lawyers, insurers, and all persons acting by,
through, under or in concert with them, or any of them, of and from any and all
manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, losses, costs, attorneys’ fees or expenses, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which the undersigned now has or may hereafter have against the Releasees, or
any of them, by reason of any matter, cause, or thing whatsoever from the
beginning of time to the date hereof.

 

The Claims released herein include, without limiting the generality of the
foregoing, any Claims in any way arising out of, based upon, or related to the
undersigned’s employment by the Releasees, or any of them, or the termination
thereof; any claim for wages, salary, commissions, bonuses, incentive payments,
profit-sharing payments, expense reimbursements, leave, vacation, severance pay
or other benefits; any claim for benefits under any stock option, restricted
stock or other equity-based incentive plan of the Releasees, or any of them (or
any related agreement to which any Releasee is a party); any alleged breach of
any express or implied contract of employment; any alleged torts or other
alleged legal restrictions on Releasee’s right to terminate the employment of
the undersigned; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Equal Pay Act,
the Family Medical Leave Act, the Americans With Disabilities Act, the Employee
Retirement Income Security Act, the National Labor Relations Act, the California
Labor Code, the California Family Rights Act and the California Fair Employment
and Housing Act, each as amended.  Notwithstanding the foregoing, this Release
shall not operate to release any Claims which the undersigned may have to
payments or benefits under Section 2 of that certain Separation Agreement, dated
as of January 14, 2008, between the Company and the undersigned (the “Separation
Agreement”) nor to release the Company from its obligation arising under the
Indemnification Agreement between the undersigned and Company dated January 25,
2007.

 

THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

--------------------------------------------------------------------------------


 

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:

 

(1)                           HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THE SEPARATION AGREEMENT AND THIS RELEASE;

 

(2)                           HE HAS TWENTY-ONE (21) DAYS FROM THE EXECUTION OF
THE SEPARATION AGREEMENT TO CONSIDER THIS RELEASE BEFORE SIGNING IT; AND

 

(3)                           HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE
TO REVOKE IT, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.

 

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer.  It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.

 

The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned shall pay to Releasees, and each of them, in addition to
any other damages caused to Releasees thereby, all attorneys’ fees incurred by
Releasees in defending or otherwise responding to said suit or Claim.

 

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

 

The undersigned acknowledges that different or additional facts may be
discovered in addition to what is now known or believed to be true by him with
respect to the matters released in this Agreement, and the undersigned agrees
that this Agreement shall be and remain in effect in all respects as a complete
and final release of the matters released, notwithstanding any different or
additional facts.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Release this 14 day of
January 2008.

 

 

 

 

 

Shawn Mohr

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ON ASSIGNMENT, INC., CONVERTED STOCK APPRECIATION RIGHTS AGREEMENT

PURSUANT TO THE ON ASSIGNMENT, INC. RESTATED 1987 STOCK OPTION PLAN,

AS AMENDED AND RESTATED THROUGH APRIL 17, 2007

 

This Converted Stock Appreciation Rights Agreement (the “Agreement”), dated as
of Janaury [_], 2008, is made by and between On Assignment, Inc., a Delaware
corporation (the “Company”) and Shawn Mohr (the “Participant”), under the terms
of the Company’s Restated 1987 Stock Option Plan, as amended and restated
through April 17, 2007, and as may be further amended from time to time (the
“Plan”).  The Plan is incorporated herein by reference and made a part of this
Agreement and shall control the rights and obligations of the Company and the
Participant under this Agreement.  Except as otherwise provided herein, terms
used herein shall have the meanings provided in the Plan.  To the extent, if
any, that there may exist a conflict between the Plan and this Agreement, the
Plan shall prevail.  Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the Plan.

 

1.                     Conversion to Stock Appreciation Rights.  The
[    ]shares of Stock (a) which are subject to that certain stock option (the
“Prior Option”) granted pursuant to the Stock Option Agreement between the
Company and the Participant, dated [    ], and (b) which constitute Currently
Exercisable Shares (as defined in that certain Separation Agreement between the
Company and the Participant, dated January  _, 2008 (the “Separation
Agreement”), are hereby converted into an equivalent number of Stock
Appreciation Rights (“SARs”) with a SAR Exercise Price of $[    ] per SAR, which
SAR Exercise Price equals the Option Price of the Prior Option.  The SARs shall
be subject to the terms and conditions of the Plan and this Agreement.

 

2.                     Vesting.  The SARs shall remain fully vested and
exercisable following the conversion described in Section 1 above.

 

3.                     Exercise and Term.  The Participant may exercise the SARs
until the earliest to occur of the following dates (the earliest such date, the
“Expiration Date”):

 

(a)           the third anniversary of the date of the Participant’s termination
of employment by reason of the Participant’s death or Disability;

 

(b)                                 the date which is three months after the
date of the Participant’s termination of employment for any reason other than
death, Disability or Cause, provided, that if the Participant dies prior to the
expiration of such three-month period, the SARs shall remain exercisable until
the earlier of the dates specified in Section 3(a) and Section 3(d) hereof;

 

(c)           the date of the Participant’s termination of employment by the
Company for Cause; and

 

--------------------------------------------------------------------------------


 

(d)           [    ], the expiration date of the Prior Option.

 

To the extent that the Participant does not exercise SAR prior to the Expiration
Date, such SAR shall terminate and be forfeited.

 

4.                     Method of Exercise.  The SARs shall be exercised by
completing an Exercise Notice in the form attached hereto as Exhibit A or such
other Exercise Notice as the Committee may prescribe.  Such Exercise Notice
shall state the number of shares of Stock with respect to which the SARs are
being exercised and contain such other representations and agreements as may be
required by the Committee pursuant to the provisions of the Plan (whether or not
currently included in Exhibit A).  The Exercise Notice shall be signed by the
Participant and delivered in person or by certified mail to the Secretary of the
Company.  The SARs shall be deemed to be exercised upon receipt by the Company
of such written notice.  Notwithstanding any of the foregoing, the Committee
shall have the right to specify all conditions of the manner of exercise, which
conditions may vary and which may be subject to change from time to time.

 

5.                     Payment.  Upon exercise of any SARs, the Participant (or
if applicable his or her beneficiary) shall be entitled to receive an amount in
cash, less any required withholding, equal to the product of (i) the difference
between the Fair Market Value of a share of Stock on the date of exercise and
the SAR Exercise Price, multiplied by (ii) the number of shares of Stock with
respect to which the SARs are being exercised.  Payments in respect of any SARs
that are exercised in accordance herewith shall be made to the Participant (or
in the event of the Participant’s death, to the Participant’s estate), on or as
soon as practicable after the date of exercise, but in any event within thirty
(30) days after such exercise date.

 

6.                     Converted Stock Appreciation Right.  The conversion of
the Prior Option into SARs pursuant to this Agreement shall constitute full and
final satisfaction of all obligations existing  under the Prior Option with
respect to the Currently Exercisable Shares thereunder or otherwise.  This
Agreement supersedes and replaces in its entirety the Prior Option.  In
consideration of the conversion of the Prior Option into these SARs and for
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Participant hereby waives, relinquishes and gives up any and
all right, title, claims and other interests that Optionee may have arising
under or in connection with the Prior Option.  Notwithstanding anything
contained in the Prior Option or the Plan, except as expressly stated in
Section 7 below, all of Optionee’s rights under or in connection with the Prior
Option are hereby terminated and shall be deemed null and void and of no force
and effect.

 

7.                     No Modification.  The conversion of the Prior Option into
SARs is intended not to constitute a “modification” or “extension” within the
meaning of Treas. Reg. 1.409A-1(b)(5)(v).  Notwithstanding anything contained
herein, to the extent that any term or condition of these SARs, whether
contained in this Agreement, the Separation Agreement or the Plan, would
constitute a such a “modification” to, or “extension” of, the Prior Option, then
such term and/or condition of these SARs shall

 

--------------------------------------------------------------------------------


 

be disregarded and the corresponding term and/or condition of the Prior Option
shall remain in effect.

 

8.                     Miscellaneous.

 

(a)           Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

 

(b)                                 No Shareholder Rights.  The Participant
acknowledges that he does not have any rights as a shareholder of the Company by
reason of the conversion of the Prior Option into the SARs or the settlement of
such SARs.  The Participant further acknowledges that the SARs shall only
entitle the Participant, if at all, to a cash amount determined and payable
pursuant to the terms of the Plan and this Agreement.  The SARs shall not
represent any right to receive actual shares of Stock or other equity securities
of the Company or any Subsidiary, and the Participant shall not have any
interest in or right to receive any such shares or securities following or by
reason of (a) the conversion of the Prior Option to SARs or (b) the settlement
of the SARs.

 

(c)                                  Withholding.  The Company shall have the
authority and the right to deduct or withhold, or require the Participant (or
his beneficiary) to remit to the Company, an amount sufficient to satisfy all
federal, state, local and foreign taxes (including the Participant’s employment
tax obligations) required by law to be withheld with respect to the conversion
into, vesting or exercise of the SARs.

 

(d)                                 Section 409A.  The SARs are intended to be
exempt from the provisions of Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder, as
providing for a right to compensation based on the appreciation in value of a
specified number of shares of service recipient stock as described in
Section 1.409A-1(b)(5)(i)(B) of the Department of Treasury regulations. 
Notwithstanding any provision of the Plan, the Separation Agreement or this
Agreement to the contrary, in the event that the Committee determines that the
SARs may be or become subject to Section 409A of the Code and related Department
of Treasury guidance (including such Department of Treasury guidance as may be
issued after the date hereof), the Committee may adopt such amendments to the
Plan and this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(a) exempt the SARs from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the SARs, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.

 

(e)                                  Amendment.  This Agreement may be modified
or amended only by a written agreement signed by the Participant and a duly
authorized representative of the Company.

 

--------------------------------------------------------------------------------


 

(f)                                    No Right to Employment.  Nothing in the
Plan or in this Agreement shall confer upon the Participant any right to
continue as an employee or other service provider of the Company or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which are hereby expressly reserved, to discharge the
Participant at any time for any reason whatsoever, with or without cause.

 

(g)                                 Nontransferrable.  The SARs are not
transferable other than by will or the laws of descent and distribution and may
be realized, during the lifetime of the Participant, only by the Participant or
by his or her guardian or legal representative.

 

(h)                                 Severability.  Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

(i)                                     Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
California.

 

(j)                                     Captions.  The captions contained in
this Agreement are for convenience only and shall have no bearing on the
meaning, construction or interpretation of the Agreement’s provisions.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Participant and the Company have executed this Agreement
as of the date and year first above written.

 

 

ON ASSIGNMENT, INC.

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

Shawn Mohr

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ON ASSIGNMENT, INC.

CONVERTED STOCK APPRECIATION RIGHTS EXERCISE NOTICE

PURSUANT TO THE ON ASSIGNMENT, INC. RESTATED 1987 STOCK OPTION PLAN,

AS AMENDED AND RESTATED THROUGH APRIL 17, 2007

 

On Assignment, Inc.

26651 West Agoura Road

Calabasas, CA 91302

 

Attention: Stock Plan Administrator

 


(E)           EFFECTIVE AS OF TODAY,
                                                , THE UNDERSIGNED PARTICIPANT
HEREBY ELECTS TO EXERCISE PARTICIPANT’S VESTED CONVERTED STOCK APPRECIATION
RIGHTS (THE “SARS”) WITH RESPECT TO [    ] SHARES OF STOCK PURSUANT TO THE ON
ASSIGNMENT, INC. RESTATED 1987 STOCK OPTION PLAN, AS AMENDED AND RESTATED
THROUGH APRIL 17, 2007 AND THE CONVERTED STOCK APPRECIATION RIGHTS AWARD
AGREEMENT DATED AS OF [                        ].


 


(F)            I ACKNOWLEDGE THAT PAYMENT FOR THE SARS WILL BE MADE IN
ACCORDANCE WITH THE TERMS SET FORTH IN THE PLAN AND THE CONVERTED STOCK
APPRECIATION RIGHTS AWARD AGREEMENT, LESS ANY LEGALLY REQUIRED WITHHOLDINGS.

 

Submitted by:

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

Shawn Mohr

 

 

 

 

 

Address:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

STATUS OF STOCK OPTION GRANTS TO MOHR AS OF IMMEDIATELY PRIOR TO THE TERMINATION
DATE

 

STOCK OPTIONS

 

 

 

Grant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number

 

Date

 

Plan

 

Type

 

Granted

 

Price

 

Exercised

 

Vested

 

Cancelled

 

Unvested

 

Outstanding

 

Exercisable

 

000723

 

4/7/1997

 

SO87

 

ISO

 

8,000.00

 

$

7.09375

 

0.00

 

0.00

 

8,000.00

 

0.00

 

0.00

 

0.00

 

002331

 

1/13/2004

 

SO87

 

NQ

 

40,000.00

 

$

6.52000

 

0.00

 

39,444.00

 

0.00

 

556.00

 

40,000.00

 

39,444.00

 

002383

 

4/14/2004

 

SO87

 

NQ

 

110,000.00

 

$

6.00000

 

0.00

 

98,541.00

 

0.00

 

11,459.00

 

110,000.00

 

98,541.00

 

002435

 

8/9/2004

 

SO87

 

ISO

 

84,515.00

 

$

4.65000

 

23,170.00

 

63,009.00

 

0.00

 

21,506.00

 

61,345.00

 

39,839.00

 

002436

 

8/9/2004

 

SO87

 

NQ

 

75,485.00

 

$

4.65000

 

50,950.00

 

70,322.00

 

0.00

 

5,163.00

 

24,535.00

 

19,372.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

318,000.00

 

 

 

74,120.00

 

271,316.00

 

8,000.00

 

38,684.00

 

235,880.00

 

197,196.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate Exercise Price of Exercisable Options =        (39,444 * $6.52) +
(98,541 * $6.00) + (39,839 * $4.65) + (19,372 * $4.65) = $1,123,752.03

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

NAMED EMPLOYEES

 

*

*

*

*

*

*

 

--------------------------------------------------------------------------------

* Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a confidential treatment
request.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

OFFICE INVENTORY

 

Personal Items included:

 

·                  Photo album

·                  Desk photos

·                  Various magazines

·                  Food supplements

·                  Personal documents (tax returns, bills, etc.)

 

--------------------------------------------------------------------------------